FILE COPY




                                  No. 07-15-00076-CV


Harvey Bramlett, Jr. and                    §     From the 108th District Court
Jason Blakeney                                      of Potter County
  Appellants                                §
                                                  March 13, 2015
v.                                          §
                                                  Opinion by Chief Justice Quinn
TDCJ, et al                                 §
 Appellees
                                  J U D G M E N T

      Pursuant to the opinion of the Court dated March 13, 2015, it is ordered,

adjudged and decreed that this appeal be dismissed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo